           Case 1:19-cv-00838-DAD-GSA Document 18 Filed 04/21/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER L. BRYS,                                 1:19-cv-00838-DAD-GSA-PC
12                 Plaintiff,                             ORDER DENYING REQUESTS TO FILE
                                                          DOCUMENTS ELECTRONICALLY AND
13         vs.                                            TO ISSUE SUBPOENA
14   GONZALES, et al.,
15                 Defendants.
16

17

18

19

20   I.     BACKGROUND
21          Christopher L. Brys (“Plaintiff”) is a former Stanislaus County jail inmate proceeding pro
22   se and in forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On June 18,
23   2019, Plaintiff filed the Complaint commencing this action. (ECF No. 1.) On December 9, 2019,
24   the court screened the Complaint and dismissed it for failure to state a claim, with leave to amend.
25   (ECF No. 8.) On March 9, 2020, Plaintiff filed the First Amended Complaint. (ECF No. 15.)
26   On March 17, 2021, the court issued findings and recommendations, recommending that this
27   case proceed with the First Amended Complaint against defendant Gonzales for failure to protect
28   Plaintiff in violation of the Fourteenth Amendment. (ECF No. 17.)


                                                      1
            Case 1:19-cv-00838-DAD-GSA Document 18 Filed 04/21/21 Page 2 of 3



 1          Plaintiff requests permission to file all future documents electronically, using the court’s
 2   electronic filing system. (ECF No. 15 at 8.) Plaintiff also requests the opportunity to issue a
 3   subpoena commanding defendants to provide information. (Id.)
 4   II.    REQUEST TO FILE DOCUMENTS ELECTRONICALLY
 5          Under Local Rule 133, “Any person appearing pro se may not utilize electronic filing
 6   except with the permission of the assigned Judge or Magistrate Judge. All pro se parties shall
 7   file and serve paper documents as required by applicable Federal Rules of Civil or Criminal
 8   Procedure or by these Rules.” L.R. 133(b)(3). Pro se parties seeking leave to file documents
 9   electronically must “submit requests as stipulations as provided in L.R. 143 or, if a stipulation
10   cannot be had, as written motions setting out an explanation of reasons for the exception. Points
11   and authorities are not required, and no argument or hearing will normally be held. Requests
12   may also be made in scheduling conference and pretrial conference statements when the need
13   can be foreseen.” L.R. 133(b)(3).
14          Plaintiff, who is proceeding pro se in this action, requests permission to file all future
15   paperwork electronically. However, Plaintiff has not set out any explanation of the reasons the
16   court should allow him to file documents electronically. Therefore, Plaintiff’s request shall be
17   denied, without prejudice.
18   III.   REQUEST FOR ISSUANCE OF SUBPOENA
19          Plaintiff seeks the opportunity to issue a subpoena commanding defendants to provide
20   information. This request is premature because discovery has not been opened in this case. When
21   this case is ready for discovery the court will issue a scheduling order opening discovery.
22   Discovery will not be opened until after the complaint has been served and one or more of the
23   defendants has filed an answer to the complaint. Therefore, it is not time for discovery in this
24   case, and Plaintiff’s request for issuance of a subpoena shall be denied, without prejudice.
25   IV.    CONCLUSION
26          Based on the foregoing, IT IS HEREBY ORDERED that:
27          1.      Plaintiff’s request to file documents electronically is denied, without prejudice;
28                  and


                                                     2
          Case 1:19-cv-00838-DAD-GSA Document 18 Filed 04/21/21 Page 3 of 3



 1        2.    Plaintiff’s request for issuance of a subpoena is denied as premature, without
 2              prejudice.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   April 21, 2021                        /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
